Opinion by
Mr. Justice Stewart,
The plaintiffs, as collateral heirs of Mary C. Sayers who died in her minority, married, but without issue, succeeded to her title to the land in dispute. At the time of her death Mary C. Sayers was seized of a fee simple in the property, subject to an unassigned dower right in her mother, Elizabeth A. Sayers, widow of E. Seely Sayers, from whom the property descended, and subject also to a life interest which accrued to the mother upon the death of an infant brother who shared with Mary C. Sayers the inheritance. Elizabeth A. Sayers, widow and mother, died in 1900. These facts appearing on the trial established for the plaintiff a prima facie right. The defendants replied, offering evidence in support, that back in 1866, the guardian of Mary C. Sayers, then about sixteen years of age, having obtained an order from the orphans’ court for the sale of his ivard’s real estate, it was agreed between the guardian and the mother of his ward, with the assent of the ward, that certain purparts of the real estate should be sold, released and discharged of all the mother’s claim or interest therein, the mother in return to be allowed to retain the unsold purparts, of which the land in controversy was one, as her own, the daughter upon her coming of age to execute and deliver title for the same; that this agreement was so far executed that the properties designated to be sold discharged of the mother’s interest were so sold, and the sales so made were upon return to the court duly confirmed; and further, that the mother who survived the daughter some thirty years, thereafter, held the purparts remaining unsold as her own exclusive property under the terms of the agreement, until her death. Had this been the whole of defendant’s case the learned trial judge would have been entirely right in directing a verdict for plaintiff. The agreement with the guardian vested no title in the mother. A guardian cannot by his own unauthorized act destroy the inheritance in the land of his ward; the court may not authorize him to do so *278except in the statutory way for such reasons as the statute allows; nor can the ward authorize the guardian to do what ■the ward cannot of herself do. The ward in this case was sixteen years old, and when she died was within a few months of her majority. The legal aspect of the case would not have been different had she been an infant in arms when the agreement was made; her disability continued the same throughout her whole life. The agreement was utterly without binding force; it was conditioned upon the ward’s affirmance after majority; and this was made impossible by her death during minority. "Whether it was a parol agreement with respect to land so far executed as to make it inequitable to disturb it, had no place in the inquiry, for the reason that it was made ■with one totally without authority to bind the party whom he assumed to represent, -while that party herself was legally incapable of doing anything by way of ratification or adoption.
Nor could the contention that the agreement was in effect an amicable partition of the real estate between the mother and the ward acting by her guardian, be sustained. To suppose that the case of Calhoun v. Hays, 8 W. & S. 127, is authority for a contrary view, is to overlook the predicate upon which the doctrine of that case rests. True, it is asserted in that case that an amicable partition without legal process in .which a ward is represented by the guardian, will be good and binding on the ward, if shown to be fair and equal; but it is only on the ground that in making the partition, the parties, including the guardian, were only doing what at law they could be compelled to do. But this was no' such partition as could have been enforced by the widow ; it was an exchange of land. By no partition proceeding could the widow have acquired an inheritance in the land of the heir. The case cited gives no support whatever to the defendant’s contention in this regard. The position taken was wholly untenable.
But the defendant did not rely exclusively upon the agreement between the mother and the guardian ,• he urged as well in defense of the action the statute of limitations. It is only necessary to say that the evidence on this branch of the case was sufficient to carry the question to the jury. Whether it should have prevailed is another matter, in regard to which *279we express no opinion. Unquestionably the possession of Elizabeth A. Sayers during the lifetime of her daughter was in subordination to the title and possession of the latter, but what were the incidents of her continued possession thereafter % That her possession continued for more than twenty-one years after the daughter’s death is an unquestioned fact. During all of this period was it actual, exclusive, open, continuous and hostile ? It was for the jury to decide under proper instructions from the court whether the facts existed which constitute in law adverse possession. It was error to refuse the submission.
Judgment reversed and venire facias de novo awarded.